DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (USPN 2014/0100627).
	Regarding claims 1, 9-11, Min discloses a method for use by an implantable device that includes an inductor coil, a storage capacitor, active circuitry, and a sensor, but does not include an electrochemical cell for powering the active circuitry, the method comprising: during first periods of time, using the storage capacitor to accumulate and store energy received from a non-implanted device via the inductor coil ([0030]-[0033]); and during second periods of time that are interleaved with the first periods of time and during which energy is not received from the non-implanted device, using the active circuitry of the implantable device, which is powered by the energy stored on the storage capacitor, to perform at least one of a plurality of predetermined operations of the implantable device ([0030]-[0033]); wherein the plurality of predetermined operations comprises obtaining a sensor measurement from the sensor of the 
	Regarding claim 2, Min discloses that the implantable device also includes memory configured to store one or more sensor measurements therein, and wherein the sensor measurement that is transmitted to the non-implanted device in a communication signal is stored in the memory prior to being transmitted to the non-implanted device ([0065], [0099]).

	Regarding claims 4 and 15, Min discloses the sensor comprises a passive capacitive pressure sensor whose capacitance changes with changes in pressure and is thereby indicative of pressure, and the method further comprises: using the active circuitry to obtain sensor measurements from the passive capacitive pressure sensor and convert the sensor measurements from analog measurements to digital measurements that are stored in memory and/or transmitted in one or more communication signals from the implantable device to the non-implanted device ([0032]-[0035]).
	Regarding claims 5,16 Min discloses the implantable device includes one or more reference capacitors, and the method further comprises: using the active circuitry to obtain reference capacitance measurements of at least one of the one or more reference capacitors and convert the reference capacitance measurements from analog measurements to digital measurements that are stored in memory and/or transmitted in one or more communication signals from the implantable device to the non- implanted device; wherein changes over time in the reference capacitance measurements are indicative of drift in the active circuitry; and wherein the reference capacitance measurements are used by the implantable device, or the non-implanted device, to compensate for the drift in the active circuitry ([0080], [0142]).

	Regarding claim 6, Min discloses that the implantable device detecting a transition from an instance of the first period of time to an instance of the second period of time, and in response thereto, triggering use of the active circuitry configured to obtain a sensor measurement from the passive capacitive pressure sensor and convert the sensor measurement from an analog measurement to a digital measurement ([0012], [0038], [0063]).
	Regarding claim 7, Min discloses that the implantable device includes nonvolatile memory, and wherein the method further comprises storing device specific information in the non-volatile memory, the device specific information including: a patient identifier indicative a patient in which the implantable device is implanted; sensor linearity calibration data that is used to compensate for a non-linearity of the sensor of the implantable device; and sensor offset calibration data that is used to compensate for an offset in pressure sensor measurements obtained using the sensor of the implantable device ([0040], [0044], [0054]).
	Regarding claims 8 and 18, Min discloses that during one or more instances of the second periods of time, the active circuitry causes transmitting of one or more communication signals including the device specific information from the implantable device to the non-implanted device ([0054], [0065]).

	Regarding claim 13, Min discloses the same inductor coil of the implantable device, which is used to receive energy from the non-implanted device during the first periods of time, is also used for the transmitting and the receiving of the communications signals to and from the non-implanted device during at least some of the instances of the second periods of time ([0045]-[0047]).
	Regarding claim 14, Min discloses a rectifier coupled between the inductor coil and the storage capacitor; the rectifier configured to convert AC power signals, received from the non-implanted device, to DC signals that are used to charge the storage capacitor of the implantable device during the first periods of time that the inductor coil receives the AC power signals from the non-implanted device; wherein during the second periods of time the inductor coil of the implantable device does not receive AC power signals from the non-implanted device, and thus, communications signals transmitted between the implantable device and the non-implanted device using the inductor coil of the implantable device are subject to less noise compared to if the communications signals were transmitted at the same times that the inductor coil of the implantable device receives AC power signals from the non-implanted device ([0050]-[0056]).
	Regarding claim 19, Min discloses the memory of the implantable device comprises non-volatile memory that stores device specific information including: a patient identifier indicative a patient in which the implantable device is implanted; sensor linearity calibration data that is used to compensate for a non-linearity of the sensor of the implantable device; and sensor offset calibration data that is used to compensate for an offset in pressure sensor measurements obtained using the sensor of the implantable device ([0058]-[0062]).
	Regarding claim 20, Min discloses that during one or more instances of the second periods of time, the operation performed by the active circuitry comprises transmitting one or more communication signals including the device specific information from the implantable device to the non-implanted device ([0038]-[0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791